       Case 6:20-cv-00128-ADA-JCM Document 21 Filed 05/29/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

CYWEE GROUP LTD.,
                                              CASE NO. 6:20-cv-00128-ADA-JCM
       Plaintiff,

v.
                                              JURY TRIAL DEMANDED
GOOGLE LLC,

       Defendant.


     JOINT STIPULATION REGARDING EXTENSION OF DEADLINES FOR
      BRIEFING ON DEFENDANT GOOGLE LLC’S MOTION TO DISMISS

       Due to an unexpected medical emergency with a family member of Plaintiff’s

counsel, Plaintiff CyWee Group Ltd. (“Plaintiff” or “CyWee”) and Defendant Google

LLC (“Defendant” or “Google”) jointly stipulate to extend the deadlines to file a

Response and a Reply to Google’s Motion to Dismiss (Dkt. No. 11) by seven (7) days.

Specifically, CyWee’s Response will now be due on June 8, 2020. Google’s Reply will

now be due on July 6, 2020.

       This joint stipulation is not brought for purposes of delay.




JOINT STIPULATION REGARDING EXTENSION OF DEADLINES FOR BRIEFING ON DEFENDANT GOOGLE
LLC’S MOTION TO DISMISS                                                           PAGE 1
      Case 6:20-cv-00128-ADA-JCM Document 21 Filed 05/29/20 Page 2 of 3



Dated: May 29, 2020                         Respectfully submitted,

 By: /s/ Michael W. Shore                   By: /s/ Luann L. Simmons

 Michael W. Shore (Texas 18294915)          Luann L. Simmons (Pro Hac Vice)
 mshore@shorechan.com                       lsimmons@omm.com
 Alfonso G. Chan (Texas 24012408)           Adam M. Kaplan (Pro Hac Vice)
 achan@shorechan.com                        akaplan@omm.com
 Ari B. Rafilson (Texas 24060456)           Bill Trac (Pro Hac Vice)
 (application pending)                      btrac@omm.com
 arafilson@shorechan.com                    O’MELVENY & MYERS LLP
 William D. Ellerman (Texas 24007151)       Two Embarcadero Center, 28th Floor
 wellerman@shorechan.com                    San Francisco, CA 94111-3823
 Corey M. Lipschutz (Texas 24099303)        Telephone: (415) 984-8700
 clipschutz@shorechan.com                   Facsimile: (415) 984-8701
 SHORE CHAN DEPUMPO LLP
 901 Main Street, Suite 3300                Paige Arnette Amstutz (Texas 00796136)
 Dallas, Texas 75202                        pamstutz@scottdoug.com
 Tel: (214) 593-9110                        SCOTT, DOUGLASS & MCCONNICO, LLP
 Fax: (214) 593-9111                        303 Colorado Street, Suite 2400
                                            Austin, TX 78701
 COUNSEL FOR PLAINTIFF                      Telephone: (512) 495-6300
 CYWEE GROUP LTD.                           Facsimile: (512) 495-6399

                                            COUNSEL FOR DEFENDANT
                                            GOOGLE LLC




JOINT STIPULATION REGARDING EXTENSION OF DEADLINES FOR BRIEFING ON DEFENDANT GOOGLE
LLC’S MOTION TO DISMISS                                                           PAGE 2
      Case 6:20-cv-00128-ADA-JCM Document 21 Filed 05/29/20 Page 3 of 3



                           CERTIFICATE OF SERVICE

    In accordance with Federal Rule of Civil Procedure 5 and Local Rule CV-5, I

hereby certify that a true and correct copy of the foregoing has been served on all

counsel of record via the CM/ECF electronic filing system on May 29, 2020.


                                            /s/ Michael W. Shore
                                            Michael W. Shore




JOINT STIPULATION REGARDING EXTENSION OF DEADLINES FOR BRIEFING ON DEFENDANT GOOGLE
LLC’S MOTION TO DISMISS                                                           PAGE 3
